                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                  :   Case No. 3:19-mj-00131
                                            :
        Plaintiff,                          :   Magistrate Judge Sharon L. Ovington
                                            :
 vs.                                        :
 SHALAYA BROWN,                             :
                                            :
        Defendant.                          :
                                            :


                     REMOVAL AND COMMITMENT ORDER


       This case came to be heard pursuant to Fed. R. Crim. P. 5(c)(3). Defendant herein

was arrested in this District on a warrant issued upon an Indictment in the United States

District Court, Northern District of Ohio, in Case No. 3:18CR00564-001. Defendant

appeared in open Court on March 6, 2019, and after being advised of her rights, waived

her right to an identity hearing and detention hearing on the Government’s Motion for

Pretrial Detention. Defendant requested that a detention hearing be held in the Northern

District of Ohio.

       IT IS ORDERED THAT THE DEFENDANT BE REMOVED TO THE

United States District Court for the Northern District of Ohio, where the charges are

pending against her, for any other proceedings, as ordered by that court.
       TO THE UNITED STATES MARSHAL:

       You are hereby commanded to take custody of the above-named Defendant and to

transport that Defendant with a copy of this commitment forthwith to the district of

offense as specified above and there deliver the Defendant to the Unites States Marshal

for that District or to some other officer authorized to receive the Defendant, all

proceedings required by Fed. R. Crim. P. 5 having been completed.

April 15, 2019                                          s/Sharon L. Ovington
                                                          Sharon L. Ovington
                                                    United States Magistrate Judge




                                              2
